DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
“220” and “230” (see figure 2); 
“642” (see figure 8) Examiner’s Note: it seems that reference number “642” in figure 8 should be “842” (see page 26 paragraph [0091]).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
“621” (see page 25 paragraph [0087]); 
“842” (see page 26 paragraph [0091]).

Specification
The disclosure is objected to because of the following informalities:
The recitation in page 25 paragraph [0087] “vehicle sensors 621” seems to be improper because it seems to be improperly constructed (see figure 8 and above objections to the drawings); it is suggested to be changed to “vehicle sensors 821” (emphasis added)
The recitation in page 28 paragraph [00100] “The autonomous driving module(s) 860 can be configured to receive, and/or determine location information for obstacles within the external environment of the vehicle 821 described herein to estimate position and orientation of the vehicle 800” (emphasis added)
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-12 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iandola (US 20180275658 A1).
Regarding claims 1, 9 and 14, Iandola discloses in response to receiving a request to generate simulated sensor data for the scene, acquiring simulation data about the scene, wherein the simulation data includes at least simulated information about the scene that is computer-generated (abstract, figures 2 and 3 Iandola specifically discloses “An autonomous control system generates synthetic data that reflect simulated environments. Specifically, the synthetic data is a representation of sensor data of the simulated environment from the perspective of one or more sensors. The system generates synthetic data by introducing one or more simulated modifications to sensor data captured by the sensors or by simulating the sensor data for a virtual environment. The autonomous control system uses the synthetic data to train computer models for various detection and control algorithms. In general, this augment training data to improve performance of computer models, simulate scenarios that are not included in existing training data, and/or train computer models that remove unwanted effects or occlusions from sensor data of the environment”); computing the simulated sensor data using a generative neural network that accepts the simulation data as an input and produces the simulated sensor data as an output, wherein the simulated sensor data is a simulated perception of the scene by a sensor (abstract, figures 2 and 3 Iandola specifically discloses “An autonomous control system generates synthetic data that reflect simulated environments. Specifically, the synthetic data is a representation of sensor data of the simulated environment from the perspective of one or more sensors. The system generates synthetic data by introducing one or more simulated modifications to sensor data captured by the sensors or by simulating the sensor data for a virtual environment. The autonomous control system uses the synthetic data to train computer models for various detection and control algorithms. In general, this allows autonomous control systems to augment training data to improve performance of computer models, simulate scenarios that are not included in existing training data, and/or train computer models that remove unwanted effects or occlusions from sensor data of the environment” … “In another implementation, the sensor modeling system 630 refines synthetic LIDAR data that was generated using another approach. The sensor modeling system 630 performs this refinement using a convolutional neural network (CNN), deep neural network (DNN), generative adversarial network (GAN), or the like.”); and providing the simulated sensor data as part of the scene (figure 2 simulated environment and actual sensor data).
semantically classify regions of the scene based on sensor data. In one embodiment, the segmentation models perform segmentation on the scene and, importantly, identifies regions of the sensor data that are drivable. In one implementation of this embodiment, the segmentation module 317 trains one or more neural networks to perform low-level semantic segmentation, which consists of classifying the type of object or surface that each point in the point cloud represents. Next, the segmentation models perform grouping or smoothing to create contiguous segments. The segmentation models further perform semantic analysis on the contiguous segments.”), the simulation data simulates at least range information associated with the scene as perceived by at least one of: an image sensor and a light detection and ranging (LiDAR) sensor (Iandola specifically discloses “For example, light detection and ranging (LIDAR) sensors can measure the distance from the sensor to an object at a level of accuracy that is difficult to achieve for image sensors”), and the simulated sensor data is intensity data that indicates intensities of reflected light from observed points on the objects, and the intensities correspond with one or more attributes of the objects (Iandola specifically discloses “when the sensor is a LIDAR sensor, the sensor data may include a point cloud of intensity measurements and a point cloud of reflectance measurements”)
Regarding claims 3, 11 and 16 Iandola discloses claims 1, 9 and 14, Iandola also discloses simulating the scene according to a rendering engine that produces the scene as a three-semantically classify regions of the scene based on sensor data. In one embodiment, the segmentation models perform segmentation on the scene and, importantly, identifies regions of the sensor data that are drivable. In one implementation of this embodiment, the segmentation module 317 trains one or more neural networks to perform low-level semantic segmentation, which consists of classifying the type of object or surface that each point in the point cloud represents. Next, the segmentation models perform grouping or smoothing to create contiguous segments. The segmentation models further perform semantic analysis on the contiguous segments.”)
Regarding claims 4, 12 and 17 Iandola discloses claims 1, 9 and 14, Iandola also discloses generating an intensity map and integrating the intensity map with a simulation for the scene to correlate the simulated sensor data with objects in the scene (Iandola specifically discloses “The sensor data also includes intensity measurements that measures the intensity of the reflected energy detected at the receiver of the sensor. These intensity values may be represented as 8 or 16-bit integer values”) , and the simulation including the scene is computer-generated and provides inputs for training one or more machine learning tasks (abstract figure 2 Iandola specifically discloses “The system generates synthetic data by introducing one or more simulated modifications to sensor data captured by the sensors or by simulating the sensor data for a virtual environment. The 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Iandola as applied to claims 1, 9 and 14 above and further in view of Tong (US 20200311986 A1).
Regarding claims 5, 13 and 18, Iandola discloses claims 1, 9 and 14, Iandola also discloses a generative adversarial network (GAN) (abstract, figures 2 and 3 Iandola specifically discloses “In another implementation, the sensor modeling system 630 refines synthetic LIDAR data that was generated using another approach. The sensor modeling system 630 performs this refinement using a convolutional neural network (CNN), deep neural network (DNN), generative adversarial network (GAN), or the like.”) source -semantic feature data from the source image; generating, by the first decoder, a first synthetic image including the source semantic content of the source image in a target style of a target image using the source-semantic feature data extracted by the first encoder of the first generator network, wherein the first synthetic image includes first-synthetic feature data; determining a first encoder loss using the source -semantic feature data and the first-synthetic feature data; discriminating the first synthetic image against the target image to determine a GAN loss; determining a total loss as a function of the first encoder loss and the first GAN loss; and training the first generator network and the first discriminator network” … “Further, the first discriminator network D1 compares a first the first generator network G_A with target images to determine whether first synthetic image is real or fake. Accordingly, the SPGAN tries to "fool" the first discriminator network D1 by producing a synthetic image that appear to have come from a true data distribution of the target image domain (i.e., an image captured by a camera). During training of the SPGAN, the first discriminator network D1 learns to distinguish the synthetic image generated by the first generator network G_A from the real images in the target domain. During training, the first generator network G_A learns a mapping from the source image to the target style and trains to produce target samples that fool an adversarial discriminator (i.e., the first discriminator network D1). The SPGAN also includes a second discriminator network D2. Further, the second discriminator network D2 compares the second synthetic image generated by the second generator network G_B with the source images to determine whether second synthetic image is real or fake. Accordingly, the SPGAN tries to "fool" the second discriminator network D2 by producing a synthetic image that appear to have come from a true data distribution of the source image domain (i.e., an image captured by a camera). During training of the SPGAN, the second discriminator network D2 learns to distinguish the second synthetic image from real images in the source domain. During training, the second generator network G_B learns a mapping from the target image to the source style and trains to produce synthetic source samples that fool an adversarial discriminator (i.e., the second discriminator network D2).”) Iandola and Tong are analogous art because they are from the same field of control systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Iandola the detail of what is obvious to try is also obvious, such as where "there is a design need or market pressure to solve a problem, and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." Regarding hindsight, the Court found that "[r]igid preventive rules that deny fact finders recourse to common sense . . . are neither necessary under our case law nor consistent with it." The Court stated that "familiar items may have obvious uses beyond their primary purposes," analogizing an obvious invention to the fitting together of pieces to a puzzle. The Court in this regard further stated that the person of ordinary skill is also a person of ordinary creativity, and not "an automaton."
Regarding claims 6 and 19, Iandola and Tong disclose claims 5 and 18, Tong also discloses training the generative neural network using an unsupervised learning process that includes using the first discriminator to assess first output data of the first generative network in comparison with training data and using the second discriminator to assess second output data of the second generative network in comparison with the training data, the training data including training sensor data and training semantic labels associated with at least one training scene (abstract figure 2 description of figure 2 Tong specifically discloses “A method for image style transfer using a Semantic Preserved Generative Adversarial Network (SPGAN) includes: receiving a source source -semantic feature data from the source image; generating, by the first decoder, a first synthetic image including the source semantic content of the source image in a target style of a target image using the source-semantic feature data extracted by the first encoder of the first generator network, wherein the first synthetic image includes first-synthetic feature data; determining a first encoder loss using the source -semantic feature data and the first-synthetic feature data; discriminating the first synthetic image against the target image to determine a GAN loss; determining a total loss as a function of the first encoder loss and the first GAN loss; and training the first generator network and the first discriminator network” … “Further, the first discriminator network D1 compares a first synthetic image generated by the first generator network G_A with target images to determine whether first synthetic image is real or fake. Accordingly, the SPGAN tries to "fool" the first discriminator network D1 by producing a synthetic image that appear to have come from a true data distribution of the target image domain (i.e., an image captured by a camera). During training of the SPGAN, the first discriminator network D1 learns to distinguish the synthetic image generated by the first generator network G_A from the real images in the target domain. During training, the first generator network G_A learns a mapping from the source image to the target style and trains to produce target samples that fool an adversarial discriminator (i.e., the first discriminator network D1). The SPGAN also includes a second discriminator network D2. Further, the second discriminator network D2 compares the second synthetic image generated by the second generator network G_B with the source images to determine whether second synthetic image is real or fake. Accordingly, the SPGAN tries to "fool" the second the second discriminator network D2 learns to distinguish the second synthetic image from real images in the source domain. During training, the second generator network G_B learns a mapping from the target image to the source style and trains to produce synthetic source samples that fool an adversarial discriminator (i.e., the second discriminator network D2).”
Regarding claim 7, Iandola and Tong disclose claim 6, Tong also discloses computing a loss according to a loss function and adjusting parameters of the generative neural network according to the loss, and iteratively compute the loss including an adversarial loss and a cycle consistency loss, the adversarial loss indicating at least an objective loss associated with the first discriminator identifying whether the first output data is computer generated (paragraph [0004] Tong specifically discloses “The presently disclosed SPGAN architecture integrates the new encoder loss together with the generator loss, identity loss, and cycle consistency loss to speed up the training. The system may adopt a multi-stage generator architecture to enhance the complexity of the encoder and improve the performance of fine-grained content details” … “The method may further include determining a cycle loss using the second-synthetic feature data and a source image synthetic data. The total loss is a function of the first encoder loss, the second encoder loss, the first GAN loss, the second GAN loss, the cycle loss, etc” … “Also, at block 148, the processor 44 determines (e.g., calculates) a total loss as a function of the first encoder loss, the second encoder loss, the first GAN loss, the second GAN loss and the Cycle loss.”)
Allowable Subject Matter
Claims 8 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang, “On the quantitative assessment of the Lane Departure Warning System based on road scenes simulator” 2012 IEEE International Conference on Machine Learning and Cybernetics. Publication year 2012.
Kaushik, “Overtaking Maneuvers in Simulated Highway Driving using Deep Reinforcement Learning”, 2018 IEEE Intelligent Vehicles Symposium (IV). Publication year: 2018.
Cade (US 20090299496 A1) discloses Controller.
Mandeville-Clarke (US 20180233047 A1) discloses systems and methods for detecting and avoiding an emergency vehicle in the proximity of a substantially autonomous vehicle.
Melick (US 20190179979 A1) discloses Simulated Sensor Testing.
Hummelshoj (US 20190228118 A1) discloses systems and methods for identifying human-based perception techniques.
Tremblay (US 20190228495 A1) discloses learning robotic tasks using one or more neural networks.
Farabet (US 20190303759 A1) discloses training, testing, and verifying autonomous machines using simulated environments.
Caldwell (US 20190355257 A1) discloses drive envelope determination.
Ros Sanchez (US 20190370666 A1) discloses system and method for generating improved synthetic images.
Nageshrao (US 20200065665 A1) discloses vehicle adaptive learning.
Englard (US 20200074233 A1) discloses automatically generating training data for a LIDAR using simulated vehicles in virtual space.
Rosman (US 20200086863 A1) discloses systems and methods for agent tracking.
Yang (US 20200151508 A1) discloses Digital Image Layout Training using Wireframe Rendering within a Generative Adversarial Network (GAN) System.
Trofymov (US 20200209858 A1) discloses generating environmental parameters based on sensor data using machine learning.
Huang (US 20210012486 A1) discloses image synthesis with generative adversarial network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUAN A TORRES/           Primary Examiner, Art Unit 2636